Citation Nr: 1643034	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  10-24 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to claimed in-service herbicide exposure. 

2.  Entitlement to service connection for coronary artery disease, to include as secondary to claimed in-service herbicide exposure and/or the diabetes mellitus.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to October 1973.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In that rating decision, the RO denied entitlement to service connection for type II diabetes mellitus and a heart condition, both claimed as secondary to in-service herbicide exposure.

In October 2012, the Veteran testified at a video conference hearing at the RO in Cheyenne, Wyoming before the undersigned Veterans Law Judge (VLJ) sitting in Washington, DC.  A transcript of his testimony is associated with the claims folder. Additionally, evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration. 

In April 2014, the Board remanded the Veteran's claims.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board acknowledges that the issues of entitlement to service connection for gastroesophageal reflux disease (GERD) and erectile dysfunction, both to include as due to herbicide exposure, have been perfected, but not yet certified to the Board. The Board's review of the claims folder reveals that the agency of original jurisdiction (AOJ) is still taking action on this issue.  As such, the Board will not accept jurisdiction over these issues at this time, but the issues will be the subject of a subsequent Board decision, if otherwise in order.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran did not have service in the Republic of Vietnam; actual exposure to Agent Orange has not been demonstrated.

2.  Diabetes mellitus, type II, was not manifested during service or within a year of separation from service and is not shown to be otherwise related to active service, including as due to exposure to Agent Orange.

3.  Coronary artery disease was not manifested during service or within a year of separation from service and is not shown to be otherwise related to active service, including as due to exposure to Agent Orange, or caused or aggravated by the Veteran's diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  Coronary artery disease was not incurred in or aggravated by service and may not be presumed to have been so incurred and is not due to diabetes mellitus, type II.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for diabetes mellitus, type II, and coronary artery disease.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in April 2014, the Board remanded these claims and ordered the AOJ to verify the Veteran's reported in-service herbicide exposure as well as obtain VA examinations pertaining to the etiology of the Veteran's diabetes mellitus and coronary artery disease.  The Veteran's claims were then to be readjudicated.  

Pursuant to the Board's remand instructions, the AOJ attempted to verify the Veteran's reported in-service herbicide exposure.  Further, the Veteran was provided VA examinations as to his diabetes mellitus and coronary artery disease claims.  The Veteran's claims were readjudicated via a June 2015 supplemental statement of the case (SSOC).  Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In letters mailed to the Veteran in April and May 2009, prior to the initial adjudication of his service connection claims, VA satisfied this duty.
VA also has a duty to assist a claimant in the development of his claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes statements from the Veteran, service treatment records, and private treatment records.  

As noted above, the Veteran also was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his service connection claims.  Here, during the October 2012 Board hearing, the VLJ clarified the issues on appeal (service connection for diabetes mellitus, type II, and coronary artery disease); clarified the concept of service connection claims; identified potential evidentiary defects which included evidence of in-service herbicide exposure and a nexus between the Veteran's current diabetes mellitus and coronary artery disease and his service; clarified the type of evidence that would support the Veteran's claims; and enquired as to the existence of potential outstanding records.  Thus, the actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing set forth in 38 C.F.R. § 3.103.

VA provided the Veteran with examinations as to the etiology of the Veteran's diabetes mellitus and coronary artery disease in June 2015.  The report of the examinations reflect that the examiner reviewed the Veteran's past medical history, reviewed his claims folder, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.
The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of an attorney.  He testified before the undersigned VLJ in October 2012.

Accordingly, the Board will proceed to a decision.

Service connection for diabetes mellitus, type II

The Veteran contends that he has diabetes mellitus, type II, that is related to his service, to include herbicide exposure during his periods of service in Korea and Guam.  
  
Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

For certain chronic disorders, including diabetes mellitus, type II, and coronary artery disease, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2015).

Veterans who, during active military, naval, or air service, served in the Republic of Vietnam from February 28, 1961, to May 7, 1975, shall be presumed to have been exposed to an herbicide agent, including Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2015).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2, 4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. 
§ 3.307(d)(6)(i).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  Additionally, Section 3.307(a)(6)(iv) extends the presumption to Veterans who served between April 1, 1968, and August 31,1971, in a unit that, as determined by the Department of Defense (DOD), operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period.  See 38 C.F.R. 
§ 3.307(a)(6)(iv).

VA law provides that service incurrence for certain diseases, including type II diabetes and coronary artery disease, will be presumed on the basis of an association with certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  Such a presumption, however, requires evidence of actual or presumed exposure to herbicides.  Id.; see Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

As an initial matter, the Board finds that the evidence of record confirms the Veteran has been diagnosed with Type II diabetes mellitus.  See, e.g., a private treatment record from the Colorado Health Medical Group dated February 2014.  With current disability conceded, the issue before the Board becomes whether the Veteran's diabetes mellitus is the result of his service.

As discussed above, the Veteran contends that his current diabetes mellitus is related to in-service herbicide exposure.  The Veteran does not contend, and the service records do not demonstrate, that he served in Vietnam.  Instead, the Veteran contends that he was exposed to Agent Orange when he was in Korea and Guam.  The Board notes that the Veteran's service personnel records verify his service at Osan Air Base in Korea from October 1970 to January 1972 and in Guam from September 1972 to February 1973.  

With regard to the Veteran's reported herbicide exposure during service in Korea, he reported in a statement dated November 2009 that during service at Osan Air Base from April 1971 to June 1971, he was exposed to herbicides.    

The Board notes that herbicides were used in Korea between 1967 and 1969. Specifically, chemical herbicides were used along the Southern Boundary of the Demilitarized Zone (DMZ), during 1967-1969, by Republic of Korea (ROK) Armed Forces as a part of counter-infiltration operations.  The spraying was conducted by ROK personnel using hand sprayers and M8A2 trailer mounted decontamination apparatus.  Although ROK personnel were advised in the use of herbicides by U.S. Army Non-Commissioned Officers (NCO), no U.S. personnel are known to have been actually involved in the application.  The military records state that Agent Orange was used from April 1968 through July 1969.  Osan Air Base is located approximately 48 miles south of the Korean DMZ.  However, a report from the National Personnel Records Center (NPRC) dated April 2009 reveals that the Veteran was not exposed to herbicides in service.  Further, in a report dated May 2010, the U.S. Army and Joint Services Records Research Center (JSRRC) confirmed that the available historical documentation does not verify the use, spraying, testing, storage, or transportation of Agent Orange at Osan Air Base. The Board further notes that the Veteran's personnel records do not document that the Veteran or his unit performed duties along the DMZ.  The Board finds that the JSRRC report in particular is of great probative value as it considered the Veteran's specific service in Korea and duties.  In light of the foregoing, the Board finds that the Veteran was not exposed to herbicides during his service in Korea.

With respect to the Veteran's reported herbicide exposure during service in Guam, he contends that this occurred during service at Andersen Air Force Base.  As discussed above, his personnel records verify his service in Guam from September 1972 to February 1973 in the 43rd Munitions Maintenance Squadron.   

In an attempt to verify the Veteran's claims regarding herbicide use in Guam, as noted above, a NPRC response dated April 2009 reveals that the Veteran was not exposed to herbicides in service.  Moreover, in a report dated October 2014, the JSRRC reported that they researched the available 43rd Munitions Maintenance Squadron and it does not document any Agent Orange or tactical herbicide spraying, testing, storage, dispensal, or usage at Andersen Air Force Base, Guam during the period of the Veteran's service including camps, jungles, and air bases listed on Guam, to include perimeter fence areas.  Additionally, JSRRC reviewed the History of the United States Department of Defense (DoD) for the Testing, Evaluation, and Storage of Tactical Herbicides and the DoD listing of herbicide spray areas and test sites outside the Republic of Vietnam; Guam was not a listed location.  Therefore, the JSRRC was unable to provide information to substantiate the Veteran's possible exposure to Agent Orange or other herbicide exposure while stationed in Guam.  The Board finds that the JSRRC report in particular is of great probative value as it considered the Veteran's specific service in Guam and duties.  

The Board acknowledges and has reviewed the other documents, articles, and excerpts of articles submitted by the Veteran.  In support of his claim, the Veteran provided the Board with a packet of information containing reports and studies noting high levels of contamination at various locations, including Anderson Air Force Base in Guam.  The Veteran's research indicates that Anderson Air Force Base was placed on the EPA's National Priorities List (NPL) on October 14, 1992. That report indicates that sources of hazardous substances include unlined landfills, drum storage and disposal areas, chemical storage areas, waste storage areas, a laundry, and industrial and flight line operations.  Substances known to be involved in the Anderson Air Force Base operations include solvents such as trichloroethene (TCE) and paint thinners; dry cleaning fluids and laundry products; fuels such as JP-4 and gasoline; pesticides; antifreeze; aircraft cleaning compounds; and PCBs. The NPL is part of EPA's Comprehensive Environmental Response, Compensation, and Liability Act (CERCLA), commonly known as Superfund.  The EPA's website reflects that the base remains on the NPL.  The website is found at: 
http://cfpub.epa.gov/supercpad/cursites/csitinfo.cfm?id=0902825.

Although the most persuasive evidence of record is against finding that herbicide agents were used in Guam, the Board acknowledges the aforementioned evidence submitted by the Veteran.  However, even assuming, for the sake of argument, that presence of an herbicide agent, as defined in 38 C.F.R. § 3.307 (a)(6)(i), in Guam at the time of the Veteran's service was established, the Board finds that the Veteran has not in turn established that he was exposed to such.  As is true of all of the locations in Guam-which included landfills and waste piles, an Andersen AFB MARBO Annex laundry facility, a power substation, a quarry, drum and chemical storage areas, and a fire training area-at which dioxins of any kind were identified in the documents the Veteran has submitted, verification of exposure has not been demonstrated.  As such, following review of the evidence of record, the Board finds that the most probative evidence indicates that herbicide agents were not used, tested, stored, or disposed of in Guam during the Veteran's period of service.

The Board acknowledges that the Veteran believes he was exposed to herbicides during his service in Korea and Guam.  A layperson is competent to report on matters of which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). Here, however, there is no indication in the record that the Veteran possesses the necessary expertise to identify chemical compounds such that his observation is sufficient to establish the presence of herbicide agents in Korea or Guam.  As already discussed, the Board finds that the preponderance of the competent evidence of record is against finding that tactical herbicides were tested, stored, or used in Korea or Guam during the Veteran's period of service and where he was stationed.  The Board further finds that the Veteran's statements of exposure, standing alone, are insufficient to establish his actual exposure to an herbicide agent.  Moreover, while the Veteran has alleged direct exposure to herbicides, he has only described his general presence and activities in Korea and Guam.  

Accordingly, the Board finds that the Veteran was not exposed to herbicides during service. 

Turning to other theories of entitlement, the evidence does not show, and the Veteran does not contend, that his diabetes arose during service or symptoms pertaining to such manifested within one year of discharge from service.  The Veteran's service treatment records reveal no diagnoses of diabetes or findings of elevated blood sugar levels.  Furthermore, post service treatment records indicate no complaint of or treatment for diabetes until 2006 which is over 30 years after separation from service.  The Board finds that the preponderance of the evidence is therefore also against a claim for service connection for diabetes on a direct basis or a presumptive basis as a chronic disease.  

In summary, the Board has reviewed the evidence of record, as well as the pertinent law and regulations, but finds that the preponderance of the evidence is against the Veteran's claim.  Thus, service connection for diabetes mellitus, type II, is denied.

In reaching these conclusions the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable here.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.

Service connection for coronary artery disease

The Veteran contends that he has coronary artery disease that is related to service, to include herbicide exposure, or is alternatively secondary to his diabetes mellitus, type II.  As discussed in detail above, the Board finds that the competent and probative evidence establishes that the Veteran was not exposed to herbicides during service.  

Pertinent legal criteria

The law and regulations pertaining generally to service connection have been set forth above and will not be repeated here.

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

For secondary service connection to be granted, generally there must be (1) evidence of a current disability; (2) evidence of a service-connected disease or injury; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2015); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Direct and presumptive service connection

As to a current disability, the competent and probative evidence of record documents coronary artery disease.  See, e.g., a private treatment record from the Colorado Health Medical Group dated February 2014.  

Turning to in-service incurrence of an injury or disease, the Veteran's service treatment records show that he reported chest pain or pressure in the chest on his October 1973 separation examination.  However, a cardiovascular examination at that time was normal, and the remainder of the Veteran's service treatment records is absent complaints of or symptoms related to coronary artery disease.       

The Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current coronary artery disease is related to his service on a direct or presumptive basis.  

Specifically, the Veteran was afforded a VA examination in June 2015.  The VA examiner considered the Veteran's medical history, to include his in-service report of chest pain.  After examination of the Veteran and review of his claims folder, the VA examiner diagnosed the Veteran with coronary artery disease and concluded that it is less likely than not that the Veteran's coronary artery disease is related to service.  The examiner's rationale for his conclusion was based on his finding that while the Veteran reported chest pain in service, if the reported chest pain was due to coronary artery disease, he would have been diagnosed with coronary artery disease sooner than 30 years after he separated from service.  Indeed, the examiner indicated that the evidence did not document a diagnosis of coronary artery disease for many years after service.  The Board further notes that the record does not reveal postservice documentation of symptoms associated with coronary artery disease until 2002 which is nearly 30 years following the Veteran's separation from service.    

The June 2015 VA examination report was based upon thorough examination of the Veteran and analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, the VA examiner's opinion is consistent with the Veteran's documented medical history, which is absent any report of symptomatology consistent with coronary artery disease for more than 25 years after active service.  The examiner also noted the Veteran's in-service report of chest pain which he determined to be less likely as not related to the Veteran's current coronary artery disease.  

The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion that his current coronary artery disease is not related to service.  The Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2014) [it is the claimant's responsibility to support a claim for VA benefits].

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

To the extent the Veteran himself asserts his current coronary artery disease is related to his service, the Veteran is competent to report that he has a current diagnosis (as that is documented in the record).  He is also competent to report that he has had symptoms since service.  However, coronary artery disease was not noted during service.  In as much as the cardiovascular examination upon separation was normal, he did not have characteristic manifestations sufficient to identify the chronic disease entity, coronary artery disease.  38 C.F.R. § 3.303(b).  The Board notes that the Veteran is competent to report his symptoms both current and past.  However, this lay evidence is inconsistent with the generally silent service records and normal cardiovascular examination prior to separation.  Further, the in-service cardiovascular examination is more credible and more probative than his lay assertions.  The Board concludes that the objective evidence is far more probative and credible than the lay evidence submitted in support of the Veteran's claim for benefits.  The Board must find that the Veteran's statements with regard to a nexus between his coronary artery disease and service to be of minimal probative value and outweighed by the objective evidence to include the June 2015 VA opinion which was prepared by a skilled neutral professional.

In short, the credible and probative evidence establishes that the Veteran's coronary artery disease was not manifest during service or within one year of separation.  

Secondary service connection

To the extent that the Veteran contends that his coronary artery disease is secondary to his diabetes mellitus, type II, as discussed above, establishing service connection on a secondary basis requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin, supra.  In this case, the medical evidence indicates a diagnosis of coronary artery disease.  However, as discussed in detail above, the competent and probative evidence does not establish service connection for diabetes mellitus, type II.  Therefore, element (2), a service-connected disability, is not met, and the Veteran's secondary service connection claim fails on this basis.

Conclusion

For the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for coronary artery disease, to include as secondary to herbicide exposure and/or diabetes mellitus, type II.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to claimed in-service herbicide exposure is denied. 

Entitlement to service connection for coronary artery disease, to include as secondary to claimed in-service herbicide exposure and/or the diabetes mellitus is denied.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


